Citation Nr: 0812853	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-16 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to May 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of this hearing is of record.  


FINDINGS OF FACT

1. An unappealed July 1977 rating decision denied service 
connection for multiple sclerosis essentially based on 
findings that there was no confirmed diagnosis of multiple 
sclerosis within the postservice presumptive period for such 
disease.

2. Evidence received since the July 1977 rating decision, 
including a letter from a private neurologist stating that 
the veteran likely had multiple sclerosis dating back to 
1970, relates to previously unestablished elements necessary 
to substantiate the claim seeking service connection for 
multiple sclerosis, and raises a reasonable possibility of 
substantiating the claim.  

3. The record contains competent medical evidence indicating 
that the veteran's multiple sclerosis was incurred within 
seven years following his discharge from service.


CONCLUSIONS OF LAW

1. Evidence received since the July 1977 rating decision is 
new and material, and the claim of service connection for 
multiple sclerosis may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2. Service connection for multiple sclerosis is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

A July 1977 rating decision denied service connection for 
multiple sclerosis, finding that no evidence had been 
presented of a diagnosis of such disease in service or within 
seven years of discharge.  The appellant did not appeal this 
decision, and it became final.

The evidence of record in July 1977 included statements from 
the veteran that he had injured his back in service, with 
supporting statements received in January 1974 from his wife 
and mother-in-law.  Service medical records (SMRs) reflect 
that in his March 1968 report of medical history he 
complained of recurrent back pain.  No complaints, findings, 
treatment, or diagnoses were attributed to multiple sclerosis 
during service.  Postservice treatment medical evidence 
included a June 1976 letter from Dr. L.N.G. stating that upon 
neurological evaluation of the veteran, it was possible he 
had demyelinating disease as well as compressive disease.  On 
his recommendation, the veteran was admitted to the hospital 
for further evaluation and was discharged with the diagnosis 
of "multiple sclerosis, suspect improved."  In a September 
1976 medical statement, Dr. L.N.G. said that multiple 
sclerosis was suspect.  An undated medical statement from Dr. 
M.P.B. received in September 1976 showed that the veteran had 
complained of back pain, and tingling and numbness along the 
left side of his lower abdomen; multiple sclerosis was 
diagnosed.  

Evidence received subsequent to the July 1977 rating decision 
includes:

*	October 1995 to August 2001 private treatment records 
from Dr. L.E.J. show that in July 2000 the veteran complained 
of numbness in his legs that had continued to travel upwards.  
During that office visit, it was recalled that in 1976, the 
veteran underwent a series of tests, and multiple sclerosis 
was diagnosed initially and then later changed to a pinched 
nerve in the neck.  He was referred for additional 
evaluation, including a July 2000 MRI of the cervical spine 
which showed some abnormality, it was noted that, 
"Differential diagnostic considerations would include 
multiple sclerosis, transverse myelitis.  Spinal cord tumor 
is considered much less likely."  From August 2000 to August 
2001, the veteran received follow-up care for transverse 
myelitis.  

*	A July 2000 discharge summary from Halifax Medical 
Center shows that transverse myelitis was diagnosed.

*	July 2000 to April 2001 private treatment records from 
Dr. J.W.W. show that he was consulted for urological 
evaluation when the veteran was hospitalized in July 2000 for 
possible transverse myelitis.  

*	July 2000 to September 2001 private treatment records 
from Dr. J.A.S. show that he was consulted for follow-up 
treatment regarding the veteran's transverse myelitis 
diagnosed in July 2000.  In September 2000, an MRI of the 
cervical spine showed some improvement.  The possibility of 
multiple sclerosis was also discussed, with the doctor noting 
that "there was no way to say for sure that this was or was 
not [multiple sclerosis]."  In July 2001, it was noted that 
there were no signs of multiple sclerosis at that time.

*	A November 2003 neurological report from Dr. E.A.S. who 
performed both a physical examination of the veteran and 
reviewed about 100 pages of outside medical records, stated 
that the veteran likely had multiple sclerosis dating back to 
1970 when he first presented with paresthesias and 
experienced episodes of unexplained fatigue and myelitis.  
The doctor acknowledged that the diagnosis was more difficult 
to make given the veteran's normal brain scan, but observed 
that males will frequently have this opticospinal pattern.

At the veteran's November 2007 Travel Board hearing, he 
testified that in September 1976 he and a few other 
servicemen were assigned to lift and transport a "four-
deuce" mortar.  In doing so, he hurt his back severely and 
reported it to a doctor; however, the doctor did not document 
his complaints.  He also testified that while stationed at 
Fort Knox, he was assigned to pick up rocks and hurt his 
back.  He reported his back pain complaints to a medic, who 
rubbed him down with alcohol and gave him pain medication.  
He did not believe this incident was ever documented either.

C.	Legal Criteria

As noted above, the appellant's claim of entitlement to 
service connection for multiple sclerosis was denied in July 
1977.  He was properly notified of the decision and of his 
appellate rights, and he did not appeal.  Accordingly, the 
July 1977 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence" was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in August 2002) and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable probability of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime services 
after December 31, 1946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.	Analysis

Reopening of the Claim

The evidence received since the July 1977 includes a November 
2003 neurological report from Dr. E.A.S., which is new as it 
contains information that was not considered in July 1977.  
The evidence is material because it relates symptoms 
experienced by the veteran during the seven years following 
service to his current diagnosis of multiple sclerosis, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim seeking service connection for 
multiple sclerosis may (and must) be reopened.

De Novo Review - Service Connection for Multiple Sclerosis

The veteran currently has multiple sclerosis, as diagnosed by 
a private neurologist, Dr. E.A.S., in November 2003.  
Although his SMRs are silent for any complaints, findings, 
treatment, or diagnoses relating to multiple sclerosis, 
multiple sclerosis is a chronic disease.  Therefore, the 
presence of that disease to a compensable degree within seven 
years after service is sufficient to establish service 
connection.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a).

There is conflicting evidence as to when exactly multiple 
sclerosis was manifested.  Although it was not clinically 
diagnosed until November 2003, the veteran reported 
symptomatology as early as during service when he complained 
of back pain that continued after service; his family members 
have supported this history.  Based on her thorough review of 
the veteran's medical records, Dr. E.A.S. concluded that the 
veteran likely had multiple sclerosis dating back to 1970 
when he was first started noticed tingling in his hands and 
paresthesias was eventually diagnosed in 1976.

The neurologist's opinion is weakened by the fact that during 
the presumptive period, multiple sclerosis was suspected but 
never diagnosed, and symptoms were attributed to other 
causes.  However, for an appellant to prevail in his claim, 
it must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

The Board finds the November 2003 private opinion to be 
probative and persuasive.  It is based on a thorough review 
of the medical records, given by a qualified specialist, and 
there are no opinions to the contrary.  Furthermore, as Dr. 
E.A.S. noted, the evidence of symptoms during the presumptive 
period are compatible with the symptoms leading towards her 
diagnosis of multiple sclerosis.

Resolving reasonable doubt in the appellant's favor, the 
Board finds that multiple sclerosis was manifested during the 
seven year, presumptive period following service.  Multiple 
sclerosis warrants a minimum evaluation of 30 percent, thus 
the disease was present to a compensable degree.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8018 (2007).  

Accordingly, the Board concludes that service connection 
multiple sclerosis is warranted.



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for multiple sclerosis.

Service connection for multiple sclerosis is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


